Citation Nr: 0001391	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 14, 1977, 
to September 9, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a left knee disorder.  

In March 1998, the Board remanded the case to the RO for 
additional development.  The requested development has been 
accomplished, and the matter has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  In February 1979, the RO denied the veteran's original 
claim seeking service connection for a left knee disorder, 
finding that the disability pre-existed service and was not 
permanently aggravated by service beyond the pre-service 
level of disability; the veteran did not appeal this 
determination, and it became final.  

3.  Evidence received since the February 1979 rating decision 
does not tend to show that the veteran's pre-existing left 
knee disability was permanently aggravated by service.  



CONCLUSION OF LAW

The evidence submitted subsequent to the February 1979 rating 
decision is not new and material; and the claim for service 
connection for a left knee disorder may not be reopened.  
38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In February 1979, the RO denied the veteran's original claim 
for service connection for a left knee disorder, finding that 
the disorder pre-existed service and was not permanently 
aggravated beyond the pre-service level of disability.  The 
veteran was informed of the February 1979 decision of the RO, 
and of his right to appeal it to the Board.  He did not 
appeal the decision, and it became final.  38 U.S.C.A. 
§ 7105.  

The evidence of record used as a basis for the February 1979 
decision included private medical records from the Maine 
Medical Center which indicate that the veteran was admitted 
to that facility in February 1972, for a recurrent 
dislocation of the left knee.  It was noted that he first 
hurt the knee approximately four years prior, when he was 
running and fell.  It was also noted that he had previously 
been seen in December 1971, after he dislocated the knee 
while diving.  At the time of admission, the veteran reported 
that the left knee cap dislocated approximately two times per 
month.  Physical examination of the left knee revealed 
patellofemoral crepitus bilaterally, and increased mobility 
of the patella laterally.  A slight valgus of the knee was 
present.  Surgery was performed to repair the dislocation, 
and he was discharged in stable condition.  The final 
diagnosis was recurrent patella dislocation of the left knee.  


Service medical records indicate that, upon enlistment 
examination in February 1977, it was noted that the veteran 
had a history of a chronically dislocating left patella which 
had been stabilized with surgery.  In March 1977, the veteran 
was referred for Medical Board proceedings.  The Medical 
Board reported that, after nine days of active duty, the 
veteran had been referred for an orthopedic evaluation and 
was diagnosed with left knee pain.  He had fallen on the ice 
in February 1977, and reinjured his knee.  He was treated 
with aspirin and given crutches.  However, three days later, 
he fell again while he was descending the stairs and 
dislocated the left patella.  He related that, following the 
pre-service surgery to the knee and up to the time of his 
enlistment, he had not dislocated the patella; he only 
experienced a persistent grinding beneath the left knee cap.  
Physical examination of the left knee revealed a well-healed 
surgical scar.  The veteran refused to move the knee because 
of severe pain.  There was mild effusion.  The apprehension 
test was positive, and there was tenderness to palpation over 
the medial aspect of the left patella.  The final diagnosis 
was recurrent dislocation of the left patella, which existed 
prior to service and was aggravated by his tour of active 
duty.  Discharge from service was recommended.  

At a VA examination in January 1979, the veteran related that 
he had been given a medical discharge from service in 
September 1977, because of a left knee disability.  Since his 
discharge, he recalled that the knee had dislocated slightly 
on two occasions.  Physical examination revealed some mild 
atrophy of the left quadriceps, although with fairly good 
strength.  The ligaments appeared stable, with no rotary 
instability.  There was no palpable crepitus under the 
patella.  X-rays were all negative.  There were no signs of 
any irritative phenomenon in the knee, i.e., no osteophytes, 
loose bodies, or erosions.  

The RO denied the veteran's claim in a February 1979 rating 
decision, finding that the veteran's acute in-service left 
knee injuries did not permanently aggravate his left knee 
disability beyond the pre-service level of disability, or the 
level of disability to be expected from natural progress.  
The veteran was informed of this decision by letter in March 
1979.  He did not appeal it, and it became final.  

In a March 1982 letter, the veteran related that he had never 
received any word about his claim for benefits for his left 
knee disability.  He indicated that he had moved, and 
requested that his claim be reopened.  A VA Form 119, Report 
of Contact, dated in March 1982, indicated that the veteran 
should be sent another copy of the March 1979 letter.  At the 
bottom of the form, it was noted that this action was 
completed in May 1982.  In a March 1982 letter, the RO 
requested that the veteran submit evidence related to his 
claimed disability within a year of the letter.  No reply was 
received.  

The veteran filed a request to reopen his claim in October 
1995.  He submitted an October 1995, statement from Robbin W. 
Frost, D.P.M.  Dr. Frost indicated that the veteran had been 
examined in May 1995, for complaints of gait abnormalities.  
A limb length discrepancy was diagnosed, which caused 
abnormal alignment and an abnormal gait.  The veteran 
reported his prior injuries to the left knee.  Dr. Frost 
stated that there was a high possibility that the veteran's 
past knee problems could have led to his altered gait 
patterns.  

In a January 1996 rating decision, the RO determined that the 
additional evidence was not new and material; hence, the 
claim for service connection for a left knee disorder could 
not be reopened.  The veteran appealed this decision to the 
Board.  In his appeal, he noted that his claim should never 
have been closed because it was not denied in February 1979.  
He related that he had been told that a human error resulted 
in him being deleted from the computer system.  

At a VA examination in February 1997, the veteran related his 
history of left knee injuries, and of the recurrent 
dislocations of the left knee cap.  In addition to the 
previously reported history, it was noted that he had 
sustained a tibia/fibula fracture (apparently on the left) in 
a skiing accident in 1973.  He complained that he currently 
had left knee and foot pain.  He had been self-employed as a 
cabinet maker; however, his foot problem was interfering with 
his work.  He denied any recent patella subluxations; he 
complained of bony abnormality of the tibia, which he stated 
had been getting progressively worse over the years.  
Clinical evaluation of the left knee revealed normal range of 
motion, and no knee joint effusion or joint line tenderness.  
There was an unusual degree of crepitus within the range of 
motion.  The patella apprehension test was positive.  He 
walked well, without any evidence of a limp.  With regard to 
the tibia, it appeared unusually concave when viewed from the 
front.  The impression was recurrent dislocation of the left 
patella.  The physician noted that the in-service injuries 
had initially aggravated his pre-service left knee 
disability, but that, at the time of his discharge, it was 
concluded that the left knee had returned to its baseline 
pre-service condition.  The physician also noted that the 
veteran's most significant problem at the present time was 
plantar warts, which would require metatarsal osteotomy.  

At a personal hearing before the undersigned Member of the 
Board in January 1998, the veteran testified that he had 
received private medical treatment for his left knee disorder 
from Dr. Frost, and other doctors, although he could not 
recall their names.  He also related that he had sought, but 
been denied, treatment for his left knee at the Togus, Maine, 
VA Medical Center (VAMC) as well as the Seattle, Washington, 
VAMC.  However, he noted that both VAMC's had taken paperwork 
regarding his complaints.  

In March 1998, the Board remanded the case to the RO so that 
an attempt to obtain any VA or non-VA medical records 
relevant to the veteran's claim could be made.  In an April 
1998 letter, the RO asked the veteran to sign releases so 
copies of any private treatment records could be obtained.  
No reply was received.  In April 1998, it was reported that 
the Togus VAMC had no records on file for the veteran.  In 
November 1998, it was reported that the Seattle VAMC also had 
no records of treatment for the veteran on file.  

II.  Analysis

In February 1979, the RO denied the veteran's initial claim 
for service connection for a left knee disorder.  The veteran 
did not appeal that decision, and it became final.  As a 
result, the Board may now consider the veteran's claim for 
service connection on the merits only if "new and material 
evidence" has been presented or secured since the claim was 
finally disallowed on any basis.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet.App. 273, 285 (1996); Manio v. Derwinski, 1 
Vet.App. 144, 145-46 (1991).  

Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio, supra.  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203 (1999) (en banc).  In addition, Hodge 
overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Federal Circuit Court has held that the regulatory standard 
alone must be the test of materiality.  Hodge, supra.  
Therefore, the ruling in Hodge must be considered as easing 
the veteran's evidentiary burden in seeking to reopen a 
previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 
321, 326 (1999), noting that Hodge did not deal with the test 
for determining whether evidence is new, which is a 
determination separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369, 371 (1999) (per curiam).  As noted 
above, under the precedent decision of the Court in the Evans 
case, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this 
time, in connection with the veteran's attempt to reopen his 
claim, is that which has been submitted since the RO's 
February 1979 decision.  

The Board finds that new and material evidence has not been 
presented, and the claim for service connection for a left 
knee disorder may not be reopened.  The specified basis for 
the February 1979 disallowance of the veteran's claim was 
that the evidence did not show that the veteran's left knee 
disability was permanently aggravated by his military 
service, despite the in-service injuries.  With all due 
respect for the veteran's effort to reopen the claim, the 
medical record from Dr. Frost still does not establish that 
his left knee disability was permanently aggravated by the 
injuries he sustained in service.  It merely provides an 
opinion that his current gait problems may be caused by his 
past knee problems.  In addition, the veteran's statements 
and testimony are merely duplicative of the assertions he set 
forth in conjunction with his original claim for service 
connection.  Finally, the only other medical evidence of 
record does not tend to support the veteran's claim, because 
the VA examiner in February 1997 did not report any evidence 
of permanent aggravation of the veteran's left knee 
disability as a result of his military service.  

Accordingly, we find that the additional evidence submitted 
by the veteran since the RO's February 1979 denial is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In essence, it is cumulative 
or duplicative of the evidence of record at the time of the 
original denial.  38 C.F.R. § 3.156(a).  See Hodge, supra.  
Hence, the Board, while sympathetic to the veteran's claim 
and his disability situation, must conclude that the veteran 
has failed to meet his burden of presenting new and material 
evidence, and the claim for service connection for a left 
knee disorder may not be reopened.  

The Board notes that, the RO, while not mentioning the Hodge 
case directly in the September 1999 SSOC, did apply the 
correct standard to the veteran's claim.  Specifically, the 
rating specialist cited the correct regulation, and there was 
no reference to the previous Colvin standard which has been 
overruled by the Federal Circuit Court.  Therefore, the Board 
concludes that the veteran has been afforded due process of 
law, and a remand of the case is not warranted.  

The Board also notes that, to the extent that the veteran 
asserts that his original claim was never denied, and an 
error caused him to be deleted from the records system, he 
has not presented any evidence to support this allegation.  
The record includes a copy of the February 1979 rating 
decision which denied his claim, as well as a letter to him 
the following month informing him of that determination.  


ORDER

The appeal to reopen the claim for service connection for a 
left knee disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

